Indian Claims; appeal from Indian Claims Commission.— This appeal from an interlocutory order of the Indian Claims Commission, dated September 29, 1965, in Docket No. 61, comes before the court on joint motion filed August 1,1966, *1388by the parties requesting the dismissal of the appeal and the remanding of the case to the Indian Claims Commission for the entry of a final judgment based on a stipulation of settlement entered into by the parties. On August 4, 1966, the court order that the appeal be dismissed and the case remanded to the Indian Claims Commission for further proceedings.